DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title change has been accepted and Examiner will reflect the change. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the claims now states “wherein in response to determining the target data has non-consecutive physical addresses in the nonvolatile storage, the storage controller is further configured 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7, 11 – 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. US Patent Application Publication No. 2011/0022819 (herein after referred to as Post) in view of Li US Patent Application Publication No. 2019/0235779 (herein after referred to as Li).
Regarding claim 1, Post describes a storage device comprising: a nonvolatile storage including a first region (Index Table 516 of Non-Volatile Memory 504 of Fig. 5A) and a second region (Data Pages 518 of Non-Volatile Memory 504 of Fig. 5A); a storage controller configured to control the nonvolatile storage (Processor 508 of Memory Controller 502 of Fig. 5A); and a buffer memory connected to the storage controller (Index Table Cache 514 of Volatile Memory 510 of Fig. 5A), wherein the storage controller is configured to (The data pages 149 include multiple files A-ZZ 150a-h, each of which has a physical address (page 3, paragraph [0041]).  The processor 508 can use the physical addresses in the index table 516 to perform a memory mapping to data pages 518 during the read/write operation (page 6, paragraph [0073])), and store metadata associated with management of the user data and generated by a file system of the host device in the first region (The lookup table 106 holds the physical addresses of data pages 108… the lookup table 106 is also referred to as the index table 106 (page 1, paragraph [0014])), and the storage controller is further configured to load the metadata to the buffer memory (In other implementations, the index table 106 can include an index tree that provides compression of data entries, similar to the index cache trees 110, 118, and/or 148 (page 4, paragraph[0049]).  …the read operation 200 can begin by obtaining a read request associated with one or more logical sectors (202)… For each logical sector in the request (204), an index TOC (e.g., index TOC 102) in volatile memory is checked (206) to determine if a data page address associated with the current logical sector is stored in an index cache tree in volatile memory… (page 4, paragraph [0053]).  If the data page address is not stored in the index table cache (208), then the physical page address of the relevant index table entry storing the data page address is read from the index TOC (214), and the relevant index table entry storing the data page address is read from the index table entry and stored in the index table cache (216)… (page 4, paragraph [0054]).  In some implementations the operation 300 can begin by locating a root node of an index cache tree (302)… ), and access the target data in the second region using the metadata loaded to the buffer memory (…The data page address can then be read from the index cache tree (210) and used to perform the read operation on non-volatile memory (212) (page 4, paragraph [0054])).  Post does not specifically disclose that the metadata is loaded in response to receiving address information for an index node (inode) associated with the metadata from the host device.  
Li describes a solid-state storage system in which file system metadata is stored within a non-volatile buffer memory.  Specifically it is disclosed that the processing circuitry 14 is configured to obtain (i.e. receive) a control instruction related to a file system of a partition from the host computer.  The partition is at least partially stored within storage circuitry 18 of the solid-state storage device 100.  The control instruction indicates a location of file system metadata within the partition.  The processing circuitry 14 is configured to store file system metadata within the non-volatile buffer memory circuitry 16 of the solid-state storage device 100 based on the location of the file system metadata (page 1, paragraph [0014]).  This may usually be done by internally mapping the file system metadata to the non-volatile buffer memory circuitry 16, e.g. by copying the content of the file system metadata to the non-volatile buffer memory circuitry 16 and changing an internal mapping of the location of the file system metadata to the respective location within the non-volatile buffer memory circuitry 16 (page 3, paragraph [0028]).

Regarding claim 2, Post in view of Li describe the storage device of claim 1 (see above), wherein the metadata includes a mapping table that stores mapping information between physical addresses in the nonvolatile storage and logical addresses for the user data provided by the host device (…for mapping logical sectors into physical pages using a lookup table… The lookup table 106 holds the physical addresses of data pages 108 (Post, page 1, paragraph [0014]).  In some implementations, the index table 106 can include a flat file structure that provides the logical address to physical address mappings… (Post, page 4, paragraph [0049])).
Regarding claim 3, Post in view of Li describe the storage device of claim 2 (see above), wherein the storage controller is configured to: reference at least one physical address among the physical addresses stored in the mapping table (If the data page address is not stored in the index table cache (208), then the physical page address of the relevant index table entry storing the data page address is read from the index TOC (214), and the relevant index table entry storing the data page address is read from the index table entry and stored in the index table cache (216).  The data page address can then be read from the index cache tree (210) and used to perform the read operation on non-volatile memory (212) (Post, page 4, paragraph [0054])).
Regarding claim 4, Post in view of Li describe the storage device of claim 1 (see above), wherein the second region includes a data block (The data pages 149 include multiple files A-ZZ 150a-h, each of which has a physical address (Post, page 3, paragraph [0041])), and the first region includes an inode list (In other implementations, the index table 106 can include an index tree that provides compression of data entries, similar to the index cache trees 110, 118, and/or 148 (Post, page 4, paragraph [0049])).
Regarding claim 7, Post in view of Li describe the storage device of claim 1 (see above), wherein the storage controller is further configured to determine an attribute of the user data stored in the second region by referencing the metadata stored in the buffer memory (In some implementations, each entry of the index cache tree 110 can include but is not limited to:  status data (e.g., clean, dirty, free), and/or a counter (e.g., a serial counter or count indicating how many times that particular block has been accessed (Post, page 4, paragraph [0050])).
Regarding claim 11, Post describes a storage system comprising: a host device including a file system and providing user data including target data, and metadata associated with management of the user data and generated by the file system (The controller can be responsible for translating a read/write request from the file system (e.g., a logical sector into a read/write operation on a specific block of flash (page 1, paragraph [0003])); and a storage device comprising; a nonvolatile storage including a first region (Index Table 516 of Non-Volatile Memory 504 of Fig. 5A) and a second region (Data Pages 518 of Non-Volatile Memory 504 of Fig. 5A); a storage controller configured to control operation of the nonvolatile storage (Processor 508 of Memory Controller 502 of Fig. 5A); and a buffer memory connected to the storage controller (Index Table Cache 514 of Volatile Memory 510 of Fig. 5A), wherein the storage controller is configured to store the user data in the second region (The data pages 149 include multiple files A-ZZ 150a-h, each of which has a physical address (page 3, paragraph [0041]).  The processor 508 can use the physical addresses in the index table 516 to perform a memory mapping to data pages 518 during the read/write operation (page 6, paragraph [0073])), and store the metadata in the first region (The lookup table 106 holds the physical addresses of data pages 108… the lookup table 106 is also referred to as the index table 106 (page 1, paragraph [0014])), and the storage controller is further configured to load the metadata to the buffer memory (In other implementations, the index table 106 can include an index tree that provides compression of data entries, similar to the index cache trees 110, 118, and/or 148 (page 4, paragraph[0049]).  …the read operation 200 can begin by obtaining a read request associated with one or more logical sectors (202)… For each logical sector in the request (204), an index TOC (e.g., index TOC 102) in volatile memory is checked (206) to determine if a data page address associated with the current logical sector is stored in an index cache tree in volatile memory… (page 4, paragraph [0053]).  If the data page address is not stored in the index table cache (208), then the physical page address of the relevant index table entry storing the data page address is read from the index TOC (214), and the relevant index table entry storing the data page address is read from the index table entry and stored in the index table cache (216)… (page 4, paragraph [0054]).  In some implementations the operation 300 can begin by locating a root node of an index cache tree (302)… ), and access the target data in the second region using the metadata loaded to the buffer memory (…The data page address can then be read from the index cache tree (210) and used to perform the read operation on non-volatile memory (212) (page 4, paragraph [0054])).  Post does not specifically disclose that the metadata is loaded in response to receiving address information for an index node (inode) associated with the metadata from the host device.
Li describes a solid-state storage system in which file system metadata is stored within a non-volatile buffer memory.  Specifically it is disclosed that the configured to obtain (i.e. receive) a control instruction related to a file system of a partition from the host computer.  The partition is at least partially stored within storage circuitry 18 of the solid-state storage device 100.  The control instruction indicates a location of file system metadata within the partition.  The processing circuitry 14 is configured to store file system metadata within the non-volatile buffer memory circuitry 16 of the solid-state storage device 100 based on the location of the file system metadata (page 1, paragraph [0014]).  This may usually be done by internally mapping the file system metadata to the non-volatile buffer memory circuitry 16, e.g. by copying the content of the file system metadata to the non-volatile buffer memory circuitry 16 and changing an internal mapping of the location of the file system metadata to the respective location within the non-volatile buffer memory circuitry 16 (page 3, paragraph [0028]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Li teachings in the Post system. Skilled artisan would have been motivated to incorporate the method of receiving a control instruction indicating a location of file system metadata as taught by Li in the Post system for effectively accessing solid-state storage according to Non-Volatile Memory Express (NVMe) control instruction protocol, which is a conventional protocol used in the art.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage 
Regarding claim 12, Post in view of Li describe the storage system of claim 11 (see above), wherein the metadata includes a mapping table that stores mapping information between physical addresses in the nonvolatile storage and logical addresses for the user data provided by the host device (…for mapping logical sectors into physical pages using a lookup table… The lookup table 106 holds the physical addresses of data pages 108 (Post, page 1, paragraph [0014]).  In some implementations, the index table 106 can include a flat file structure that provides the logical address to physical address mappings… (Post, page 4, paragraph [0049])).
Regarding claim 13, Post in view of Li describe the storage system of claim 12 (see above), wherein the storage controller is configured to: reference at least one physical address among the physical addresses stored in the mapping table using at least one logical address associated with the target data, and access the target data in the second region using the at least one physical address (If the data page address is not stored in the index table cache (208), then the physical page address of the relevant index table entry storing the data page address is read from the index TOC (214), and the relevant index table entry storing the data page address is read from the index table entry and stored in the index table cache (216).  The data page address can then be read from the index cache tree (210) and used to perform the read operation on non-volatile memory (212) (Post, page 4, paragraph [0054])).
Regarding claim 16, Post in view of Li describe the storage system of claim 11 (see above), wherein the storage controller is further configured to determine an attribute of the user data stored in the second region by referencing the metadata stored in the buffer memory (In some implementations, each entry of the index cache tree 110 can include but is not limited to:  status data (e.g., clean, dirty, free), and/or a counter (e.g., a serial counter or count indicating how many times that particular block has been accessed (Post, page 4, paragraph [0050])).
Regarding claim 20, Post describes a method of operating a storage device including a nonvolatile storage including a first region (Index Table 516 of Non-Volatile Memory 504 of Fig. 5A) and a second region (Data Pages 518 of Non-Volatile Memory 504 of Fig. 5A), a storage controller controlling operation of the nonvolatile storage (Processor 508 of Memory Controller 502 of Fig. 5A), and a buffer memory connected to the storage controller (Index Table Cache 514 of Volatile Memory 510 of Fig. 5A), the method comprising: storing user data including target data received from a host device in the second region (The data pages 149 include multiple files A-ZZ 150a-h, each of which has a physical address (page 3, paragraph [0041]).  The processor 508 can use the physical addresses in the index table 516 to perform a memory mapping to data pages 518 during the read/write operation (page 6, paragraph [0073])); storing metadata associated with management of the user (The lookup table 106 holds the physical addresses of data pages 108… the lookup table 106 is also referred to as the index table 106 (page 1, paragraph [0014])); loading the metadata from the first region to the buffer memory (In other implementations, the index table 106 can include an index tree that provides compression of data entries, similar to the index cache trees 110, 118, and/or 148 (page 4, paragraph[0049]).  …the read operation 200 can begin by obtaining a read request associated with one or more logical sectors (202)… For each logical sector in the request (204), an index TOC (e.g., index TOC 102) in volatile memory is checked (206) to determine if a data page address associated with the current logical sector is stored in an index cache tree in volatile memory… (page 4, paragraph [0053]).  If the data page address is not stored in the index table cache (208), then the physical page address of the relevant index table entry storing the data page address is read from the index TOC (214), and the relevant index table entry storing the data page address is read from the index table entry and stored in the index table cache (216)… (page 4, paragraph [0054]).  In some implementations the operation 300 can begin by locating a root node of an index cache tree (302)… ); and accessing the target data in the second region using the metadata loaded to the buffer memory (…The data page address can then be read from the index cache tree (210) and used to perform the read operation on non-volatile memory (212) (page 4, paragraph [0054])).  Post does not specifically disclose that the metadata is loaded in response to 
Li describes a solid-state storage system in which file system metadata is stored within a non-volatile buffer memory.  Specifically it is disclosed that the processing circuitry 14 is configured to obtain (i.e. receive) a control instruction related to a file system of a partition from the host computer.  The partition is at least partially stored within storage circuitry 18 of the solid-state storage device 100.  The control instruction indicates a location of file system metadata within the partition.  The processing circuitry 14 is configured to store file system metadata within the non-volatile buffer memory circuitry 16 of the solid-state storage device 100 based on the location of the file system metadata (page 1, paragraph [0014]).  This may usually be done by internally mapping the file system metadata to the non-volatile buffer memory circuitry 16, e.g. by copying the content of the file system metadata to the non-volatile buffer memory circuitry 16 and changing an internal mapping of the location of the file system metadata to the respective location within the non-volatile buffer memory circuitry 16 (page 3, paragraph [0028]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Li teachings in the Post system. Skilled artisan would have been motivated to incorporate the method of receiving a control instruction indicating a location of file system metadata as taught by Li in the Post system for effectively accessing solid-state storage according to Non-Volatile Memory Express (NVMe) .
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Post in view of Li, further in view of Ellis et al. US Patent Application Publication No. 2006/0047865 (herein after referred to as Ellis).
Regarding claim 5, Post in view of Li describe the storage device of claim 1 (see above).  Post does not specifically suggest wherein the target data is identified by the host device using multiple, non-consecutive logical addresses, and the storage controller is further configured to read the target data from the nonvolatile storage in response to a single request by the host device.
Ellis discloses a storage system in which in some implementations, a host may wish to perform a read from or a write to non-consecutive logical sector locations on the data storage medium 360 using a single write or read DMA request (page 3, paragraph [0033]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ellis teachings in the Post system. Skilled artisan would have been motivated to incorporate the method of using a single read DMA request to read from non-consecutive logical sector locations as taught by Ellis in the Post system for effectively accessing non-consecutive logical locations in a more 
Regarding claim 14, Post in view of Li describe the storage system of claim 11 (see above).  Post does not specifically suggest wherein the target data is identified by the host device using multiple, non-consecutive logical addresses, and the storage controller is further configured to read the target data from the nonvolatile storage in response to a single request by the host device.
Ellis discloses a storage system in which in some implementations, a host may wish to perform a read from or a write to non-consecutive logical sector locations on the data storage medium 360 using a single write or read DMA request (page 3, paragraph [0033]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ellis teachings in the Post system. Skilled artisan would have been motivated to incorporate the method of using a single read DMA request to read from non-consecutive logical sector locations as taught by Ellis in the Post system for effectively accessing non-consecutive logical locations in a more simplified matter.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage management.  This close relation between both of the references highly suggests an expectation of success.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Post in view of Li, further in view of Gholamipour et al. US Patent Application Publication No. 2020/0242021 (herein after referred to as Gholamipour).
Regarding claim 6, Post in view of Li describe the storage device of claim 1 (see above).  Post does not specifically suggest wherein the storage controller is further configured to update the metadata in the buffer memory independent of the host device and flush the updated metadata to the nonvolatile storage.
Gholamipour discloses writing to a solid state drive which requires updating the logical-to-physical mapping since solid state drives are not capable of in-place updates without first erasing a block.  Specifically, Gholamipour describes that when it is determined that the write operation has been committed to the first storage, adding a data entry, comprising the L2P mapping, to an open journal structure of a plurality of journal structures in a third storage.  Subsequently a log entry, comprising the L2P mapping, is added to a buffer in the third storage.  Finally, the buffer is flushed to a first journal in a second storage in response to determining that the buffer has satisfied a size threshold (Fig. 3).  Gholamipour clearly flushes the buffer independent of the host device since it flushes based on reaching a size threshold.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gholamipour teachings in the Post system. Skilled artisan would have been motivated to incorporate the method of updating and committing L2P changes as taught by Gholamipour in the Post system for effectively handling 
Regarding claim 15, Post in view of Li describe the storage system of claim 11 (see above).  Post does not specifically suggest wherein the storage controller is further configured to update the metadata in the buffer memory independent of the host device and flush the updated metadata to the nonvolatile storage.
Gholamipour discloses writing to a solid state drive which requires updating the logical-to-physical mapping since solid state drives are not capable of in-place updates without first erasing a block.  Specifically, Gholamipour describes that when it is determined that the write operation has been committed to the first storage, adding a data entry, comprising the L2P mapping, to an open journal structure of a plurality of journal structures in a third storage.  Subsequently a log entry, comprising the L2P mapping, is added to a buffer in the third storage.  Finally, the buffer is flushed to a first journal in a second storage in response to determining that the buffer has satisfied a size threshold (Fig. 3).  Gholamipour clearly flushes the buffer independent of the host device since it flushes based on reaching a size threshold.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gholamipour teachings in the Post system. Skilled artisan would .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Post in view of Li, further in view of Kim et al. US Patent Application Publication No. 2015/0324284 (herein after referred to as Kim).
Regarding claim 9, Post in view of Li describe the storage device of claim 1 (see above).  Post does not specifically suggest wherein the user data includes a plurality of sub data, the metadata includes a bitmap indicating whether each of the plurality of sub data is valid, and the storage controller is further configured to delete at least a portion of the plurality of sub data by referencing the bitmap irrespective of a request from the host device.
Kim discloses that a memory controller 110 may perform a garbage collection operation on the basis of a generated valid page layout PL.  For example, the memory controller 110 may control the nonvolatile memory device 120 so that user data DT01, DT03 and DT11 stored in the first, third and fourth physical pages PPN01, PPN03 and PPN04 can be stored in the third memory block BLK3 (page 7, paragraph [0110]).  According to embodiments of the inventive concept, a nonvolatile memory system may store a bitmap including location information of a valid sub-mapping table in a meta area.  The bitmap (page 9, paragraph [0140]).  The memory controller 110 may read the mapping table MT and the bitmap BT stored in the meta area 122, and then may perform an address translation operation based on the read mapping table MT and the bitmap BT.  The memory controller 110 may perform a garbage collection GC on the basis of the mapping table MT and the bitmap BT (page 4, paragraph [0060]).  In exemplary embodiments, the memory controller 110 may update the mapping table MT and the bitmap BT, and may flush the updated mapping table MT and the updated bitmap BT to the nonvolatile memory device 120.  A flush operation of the memory controller 110 can be performed during an idle state or a background operation of the nonvolatile memory system 100 (page 4, paragraph [0061]).  In embodiments of the inventive concept, the memory controller may control the nonvolatile memory device so that after the valid pages of the source block are copied to the destination block, the source block can be erased (page 1, paragraph [0015]).  
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Post in view of Li, further in view of Yoon US Patent Application Publication No. 2016/0274794 (herein after referred to as Yoon).
Regarding claim 10, Post in view of Li describe the storage device of claim 1 (see above).  Post does not specifically suggest wherein the nonvolatile storage includes a plurality of nonvolatile memory devices connected to the storage controller via a plurality of channels, each of the plurality of nonvolatile memory devices includes a plurality of memory blocks, at least one of the plurality of memory blocks includes NAND strings, and each of the NAND strings includes a plurality of memory cells sequentially stacked on a substrate.
Yoon discloses a system for controlling a group of non-volatile memory devices of a data storage device.  The NAND controller 353-1 is connected to a first channel Channel#1; the NAND controller 353-2 is connected to a second (page 11, paragraph [0170]).  In at least some example embodiments, the memory cell array may be a three dimensional (3D) memory array.  The 3D memory array may be monolithically formed in one or more physical levels of arrays of memory cells having an active area disposed above a silicon substrate and circuitry associated with the operation of those memory cells, whether such associated circuitry is above or within such substrate.  The term “monolithic” refers to layers of each level of the array being directly deposited on the layers of each underlying level of the array.  In at least some example embodiments, the 3D memory array may include vertical NAND strings that are vertically oriented such that at least one memory cell is located over another memory cell (page 7, paragraphs [0113] – [0114]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Yoon teachings in the Post system. Skilled artisan would have been motivated to incorporate the structure of a NAND flash memory as taught by Yoon in the Post system for presenting a NAND-type flash memory.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as non-volatile memory configuration.  This close relation between both of the references highly suggests an expectation of success.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Post in view of Li, further in view of Zhang US Patent Application Publication No. 2016/0253093 (herein after referred to as Zhang).
Regarding claim 19, Post in view of Li describe the storage system of claim 11 (see above). Post does not specifically suggest wherein the storage controller is configured to change a channel associated with storing the user data from a first channel to a second channel among the plurality of channels irrespective of a request from the host device.
Zhang discloses a multi-channel parallel computing SLC NAND flash memory specifically designed for computer acceleration.  Generally, the device comprises a plurality of parallel computing SLC modules and a plurality of master controller ICs or a multi-channel to achieve an effect similar to that of Redundant Array of Independent Disks (RAID) (page 2, paragraph [0023]).  The RAID configuration and use of “multi-channel” certainly suggests that the channel of data access is changed in order to provide data striping as accomplished in RAID storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Zhang teachings in the Post system. Skilled artisan would have been motivated to incorporate the structure of a multi-channel NAND flash memory as taught by Zhang in the Post system for effectively achieving an effect similar to that of RAID.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, .
Response to Arguments
Applicant argues, with respect to claims 1, 11, and 20 that Post does not anticipate loading data in response to receiving address information for an index node associated with metadata.  Examiner has cited Li, as seen above, which is believed to obviously anticipate the amended limitations.
Applicant argues, with respect to claims 8 and 17, that Kim does not teach or suggest storing target data in physical pages having consecutive physical addresses in the nonvolatile storage in response to determining the target data has non-consecutive physical addresses in the nonvolatile storage.  While Examiner agrees that Kim does not appear to suggest the amended limitations, Examiner also believes that the amended limitations are not supported by the originally filed specification as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
January 15, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136